           IN THE UNITED STATES DISTRICT COURT FOR THE
                  SOUTHERN DISTRICT OF ALABAMA
                        SOUTHERN DIVISION

NICHOLAS LAWSON,                            )
AIS# 262514,                                )
                                            )
      Plaintiff,                            )
                                            )
vs.                                         )     CIVIL ACTION NO.:
                                            )     1:17-CV-403-JB-B
C.O.I. JONES, et al.,                       )
                                            )
      Defendants.                           )

                              SPECIAL REPORT

      COME NOW the Defendants, Lt. Dailey and Officer Gilbert Jones, by and

through undersigned counsel, and in compliance with this Honorable Court’s

Orders do hereby submit the following Special Report.

                                     PARTIES

      1.    Plaintiff, Nicholas Lawson, #262514, (“Lawson”), is an Alabama

Department of Corrections (ADOC) prisoner, currentl y incarcerated in the

Holman Correctional Facilit y (Holman) in Atmore, Alabama.          At all times

pertinent to this complaint, Lawson was incarcerated in the Fountain Correctional

Facilit y (Fountain) in Atmore, Alabama.

      2.    Defendant, Gilbert Jones (“Officer Jones”), is employed by ADOC as

a Correctional officer at Holman.

      3.    Defendant, Sandra Dailey (“Lt. Dailey”), is employed by ADOC as a

Correctional Lieutenant at Holman.    At all times relevant to this matter, these

defendants were employed at Fountain.
               PLAINTIFF’S ALLEGATIONS AND DEMANDS

      On or about August 18, 2017, at approximatel y 8:30 p.m., Lawson claims

that he was taken to the shower in segregation. (Doc. 1 at 4). After his shower,

inmate Lawson claims that the was placed in his cell at which time, Officer Jones

did not remove his handcuffs.     Id.   Lawson states that he asked Officer Jones

repeatedl y to remove the handcuffs.      Id.   He states that he remained in the

handcuffs from August 18, 2017 at 8:30 p.m. until August 19, 2017 at 5:45 p.m.

Id. He also claims that he missed two (20 meals as a result and was forced to soil

himself. Id. He claims that have damage to his left hand and lacerations on this

wrist. Id. Inmate Lawson is suing for deliberate indifference, failure to intervene,

negligence and cruel and unusual punishment. Id.

      For relief, Plaintiff demands to be compensated for his “physical and

ps ychological distress in the reasonable amount of $15,000.            Punitive -

$8,000/Compensatory - $7,000). Id. at 7.

                           DEFENDANT’S EXHIBITS

    1. Exhibit A – Affidavit of Gilbert Jones;

    2. Exhibit B – Affidavit of Sandra Dailey; and

    3. Exhibit C – Certified, Redacted Medical Records.

                            STATEMENT OF FACTS

      Defendants deny any knowledge of plaintiff’s complaint.        (Ex. A & B).

Plaintiff’s medical records indicate that he was seen multiple times by medical

personnel following the date of his allegations, but they do not show that he was




                                          2
treated for any of the injuries he describes in his complaint. (See Ex. C, pp. 2,

42, 44, 45, 68, and 100).

                            Summary Judgment Standard

      Summary judgment is proper if the pleadings, affidavits and documents

submitted to the court show that there is no genuine issue of material fact.

Anderson v. Libert y Lobby, Inc., 477 U.S. 242, 249-250 (1986). The defendants

have the burden of showing the absence of a genuine issue as to any material fact,

and in deciding whether the movant has met this burden, the Court must view the

movant’s evidence and all factual inferences arising from it in the light most

favorable to the non-moving part y.    See Buskey v. Harsco Corp., 2000 WL

1196158, *1 (S.D. Ala.) citing Adickes v. S.H. Kress & Co., 398 U.S. 144, 157

(1970); and Fitzpatrick v. Cit y of Atlanta, 2 F.3d 1112, 1115 (11th Cir. 1993).

“If reasonable minds could differ on the inferences arising from undisputed facts,

then a court should deny summary judgment.” Id. citing Miranda v. B & B Cash

Grocery Store, Inc., 975 F.2d 1518, 1534 (11th Cir. 1992).

      Once movant has established that there is no genuine issue, then the burden

shifts to the non-movant to rebut the movant’s prima facie showing.       Celotex

Corp. v. Catrett, 477 U.S. 323 (1986).      Unless the non-movant can submit

substantial evidence that a genuine issue of material fact does exist, the movant

is entitled to summary judgment. Id.




                                        3
                     DISCUSSION OF PLAINTIFF’S CLAIMS

                                Sovereign Immunity

         To the extent that this Court construes that Plaintiff has sued Defendants

in their official capacities, Defendants are state officials and are absolutel y

immune from suit for damages in their official capacities. Walker-El v. Naphcare

Med. Servs., Inc., 432 F.Supp.2d 1264, 1268 (S.D. Ala. 2006) citing Harbert Int'l,

Inc. v. James, 157 F.3d 1271, 1277 (11th Cir. 1998).

                                Qualified Immunity

         Defendants in their individual capacities, are immune from suit by virtue

of qualified immunity. As stated by the Eleventh Circuit, “[q]ualified immunit y

protects government officials from civil trials and liabilit y when their conduct in

performing discretionary functions ‘violates no clearl y established statutory or

constitutional rights of which a reasonable person would have known.’” Wilson

v. Blankenship, 163 F.3d 1284, 1288 (11th Cir. 1998), quoting Lassiter v.

Alabama A & M Univ. Bd. of Trustees, 28 F.3d 1146, 1149 (11th Cir. 1994) (en

banc).     Because the alleged acts or omissions of the defendants consist of

discretionary functions, and because the actions do not violate any clearl y

established constitutional or statutory rights, the defendant is protected b y

qualified immunit y.     Pinkney v. Davis, 952 F. Supp. 1561 (M.D. Ala. 1997)

(holding that wardens, deput y warden, and other prison officials were entitled to

qualified immunit y). The Eleventh Circuit has held that “[p]rison officials have

‘wide-ranging deference in the adoption and execution of policies and practices




                                          4
that in their judgment are needed to preserve internal order and discipline and to

maintain institutional securit y.’” Wilson, 163 F.3d at 1295.

                Eighth Amendment Claim against Officer Jones

      Plaintiff’s claims that Officer Jones violated his 8th Amendment rights are

without merit. The 11th Circuit has held that inmates can be restrained for

extended periods of time if warranted.        See Campbell v. Sikes, 169 F.3d 1353

(1999) (Defendants’ use of “L” shaped method of restraint did not constitute

excessive force.)

      The U.S. Supreme Court in Hudson v. McMillian and Whitley v. Albers set

the standards under which an Eighth Amendment excessive force claim must be

anal yzed.   In order to find that the correctional officers’ use of force was

unconstitutional, plaintiff must prove:

      1.     That subjectivel y, defendants acted maliciousl y or sadisticall y to

             cause plaintiff harm, and

      2.     The plaintiff suffered injury that was objectivel y harmful enough to

             establish a constitutional violation.

Hudson v. McMillian, 503 U.S. 1, 8 (1992).

      The Court considers five factors in making this determination:

      1.     the extent of the injury suffered;

      2.     the need for application of force;

      3.     the relation between the need for force and the amount of force

             actuall y used;

      4.     the threat reasonabl y perceived; and




                                          5
      5.     any efforts to temper the severit y of a forceful response.

Whitley v. Albers, 475 U.S. 312, 321 (1986).

                              Subjective Component

      In order to establish that the Defendants acted with a sufficientl y culpable

state of mind, the plaintiff must show that force was applied “maliciousl y and

sadisticall y to cause harm,” amounting to an “unnecessary and wanton infliction

of pain.” Whitley v. Albers, 475 U.S. 312, 320 (1986). On the other hand, if

“force was applied in a good faith effort to maintain or restore discipline,” then

the officers acted correctl y and there was no constitutional violation. Hudson v.

McMillian, 503 U.S. 1 (1992).

      Appl ying the five Whitley factors to the facts, Lawson did not show that,

subjectivel y, Defendant acted maliciously or sadisticall y to cause him harm.

      Because “force was applied in a good faith effort to maintain or restore

discipline,” Officer Jones acted correctl y and there is no constitutional violation.

Hudson v. McMillian, 503 U.S. 1 (1992).          There is no need to anal yze the

objective component set out in Hudson, above.

                              Respondeat Superior

      Lawson’s claims against Lt. Dailey are without merit.          The plaintiff’s

claims against Lt. Dailey fail because “[t]here is no respondeat superior liabilit y

under § 1983.”    Harris v. Ostrout, 65 F.3d 912, 917 (11th Cir. 1995); (citing

Monell v. Dep’t of Social Services, 436 U.S. 658, 690-92 (1978); LaMarca, 995

F.2d at 1538. “The standard by which a supervisor is held liable in his individual




                                         6
capacit y for the actions of a subordinate is extremel y rigorous.” Cottone, 326

F.3d at 1360-61 (quoting Gonzalez v. Reno, 325 F.3d 1228, 1324 (11th Cir 2003)).

      A supervisor may be held accountable only if she “personall y participates

in the alleged unconstitutional conduct or when there is a causal connection

between the actions of a supervising official and the alleged constitutional

deprivation.” Id. at 1360. “The central tenet in both offenses” is a constitutional

violation.   Mann v. Taser Intern. Inc., 588 F.3d 1291, 1308 (11th Cir. 2009).

Because the plaintiff has failed to establish a constitutional violation, the claims

“under a theory of supervisory liabilit y” also fail. Id. Lt. Dailey was never made

aware that the Plaintiff remained hand cuffed in his cell. (Ex. B). Plaintiff does

not allege that Lt. Dailey participated in any unconstitutional conduct. Likewise,

Plaintiff failed to allege and causal connection between Lt. Dailey and any alleged

constitutional deprivation.

      Additionall y, “[a]wareness of the constitutional violation coupled with a

failure to punish after the fact is insufficient” to state a constitutional claim.

Patton v. Etowah Co., Alabama, No. 4:15-CV-540-VEH, 2016 WL 48163, at *6

(N.D. Ala. Jan. 5, 2016). “Holding the Supervisors liable purel y for a failure to

discipline ‘would result in de facto respondeat superior liability,’ Cit y of Canton,

Ohio, v. Harris, 489 U.S. 378, 392 (1989), and that result is forbidden.” Id.;

Larson v. Meek, 240 Fed. Appx. 777, 780 (10th Cir. 2007) (“denial of the

grievances alone is insufficient to establish personal participation in the alleged

constitutional violations”). Lt. Dailey is due to be granted summary judgment in

this case.




                                         7
                                 CONCLUSION

      Summary judgment is proper if the pleadings, affidavits and documents

submitted to the court show that there is no genuine issue of material fact.

Anderson v. Libert y Lobby, Inc., 477 U.S. 242, 249-250 (1986). This case is

ripe for summary judgment because there is no genuine issue of fact as to the

plaintiff’s claims and defendant is entitled to judgment as a matter of law.

      Based on the foregoing, defendant respectfull y requests that this court

consider treating this Special Report as a Motion for Summary Judgment, and

enter judgment in favor of defendant.



                                            Respectfull y submitted,

                                            STEVE MARSHALL
                                            ATTORNEY GENERAL

                                              /s/ J. MATT BLEDSOE
                                            J. MATT BLEDSOE (BLE006)
                                            Assistant Attorney General
                                            Counsel for Defendant


OF COUNSEL:

OFFICE OF THE ATTORNEY GENERAL
501 Washington Avenue
Montgomery, Alabama 36130
334-242-7443
334-242-2433 (Fax)




                                        8
                         CERTIFICATE OF SERVICE

      I hereby certify that I have on this the February 15, 2019, filed the

foregoing with the Clerk of the Court, using the ECF filing s ystem, and that I

have further served a copy of the foregoing upon the following parties, by

placing same in the United States Mail, postage prepaid and properl y addressed

as follows:

      Nicholas Lawson
      AIS# 262514
      Holman Correctional Facilit y
      Holman 3700
      Atmore, AL 36503

                                             /s/ J. MATT BLEDSOE
                                            OF COUNSEL




                                        9
